Citation Nr: 1139860	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1961 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada denied service connection for PTSD.  Due to the location of the Veteran's residence, jurisdiction of the claims folder has been transferred to the RO in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection can be granted if the evidence of record demonstrates the following:  1) a current diagnosis of PTSD (rendered by an examiner specified by 38 C.F.R. § 3.304(f)); 2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and 3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

The Veteran's contended stressors include seeing wounded and dead at a military hospital; witnessing a truck hit a mine that resulted in the driver's leg being blown off; hostile fire when traveling in Vietnam; witnessing a helicopter crash; and routine mortar shelling and small arms fire.  See December 2007 notice of disagreement.  The Veteran's personnel records confirm that he was stationed in the Republic of Vietnam from February 1967 to July 1967 with a military occupational specialty (MOS) of truckmaster.  Additionally, his DD 214 shows that he received the Vietnam Service Medal as well as the Vietnam Campaign Medal.  Accordingly, the Veteran's service in a location that would involve hostile military or terrorist activity has been shown.  The Veteran's post-service medical records reflect a diagnosis of PTSD based on his reported service in Vietnam.  In light of the Veteran's service in a location that would involve hostile military or terrorist activity and the current diagnosis of PTSD, the Board finds that a remand for a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has indicated that he was hospitalized at a VA hospital in Lincoln, Nebraska in the early 1970s for psychiatric reasons and was diagnosed with PTSD at that time.  A review of the Veteran's claims file shows that he was hospitalized for kidney problems at the Lincoln VA hospital in April 1972 at which time he was diagnosed with a compulsive personality, but no request for records for any psychiatric hospitalization has been made.  On remand, a request should be made to the Lincoln VA hospital for records pertaining to any psychiatric treatment beginning in 1970. 

Also, it appears that the Veteran received continuous treatment from the VA Medical Center (VAMC) in Las Vegas, Nevada.  Thus, pertinent ongoing treatment records, dated from December 2008, should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The Board observes that the Veteran permanently moved to Nebraska in May 2010.  If the Veteran identifies any pertinent psychiatric treatment records in Nebraska since May 2010, such records should also be obtained and associated with the claims folder on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of recent psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Lincoln VA hospital beginning in 1970; the VAMC in Las Vegas, Nevada since December 2008; and any treatment received in Nebraska since May 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should discuss the Veteran's claimed in-service stressors consistent with the places, types, and circumstances of service (satisfactorily established by service records and lay evidence), to include the Veteran's fear of hostile military or terrorist activity.  The examiner should then opine as to whether it is at least as likely as not that the Veteran has PTSD, or any other psychiatric diagnosis, due to the reported stressors, or any other incident of service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to service connection for PTSD.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


